      Case 3:20-cv-02069-H-BGS Document 6-2 Filed 11/17/20 PageID.45 Page 1 of 8



 1   THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
     County of San Diego
 2   By MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
        JENNIFER M. MARTIN, Deputy (State Bar No. 322048)
 3   1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
 4   Telephone: (619) 531-5836; Fax: (619) 531-6005
     E-mail: melissa.holmes@sdcounty.ca.gov
 5
     Attorneys for Defendant County of San Diego
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11   HENRY BILS, individually and as         )        NO. 20-CV-2069-H-BGS
                                             )
12   Successor in Interest to NICHOLAS BILS, )        DEFENDANT COUNTY OF SAN
     deceased,                               )        DIEGO’S REQUEST FOR JUDICIAL
13                                           )        NOTICE IN SUPPORT OF MOTION
                                             )        TO STAY ALL PROCEEDINGS
14                Plaintiff,                 )        PENDING RESOLUTION OF
                                             )        CRIMINAL PROSECUTION
15          v.                               )
                                             )        Date: December 21, 2020
16                                           )        Time: 10:30 a.m.
     COUNTY OF SAN DIEGO, a municipal )               Courtroom: 15A
17   entity, Deputy AARON RUSSELL, an        )        District Judge: Hon Marilyn L. Huff
                                             )
18   individual, and DOES 1 through 10,      )
     inclusive,                              )
19
                                                  )
20               Defendants.                      )
21
22         Defendant County of San Diego respectfully requests, pursuant to Federal Rule of
23   Evidence Rule 201, that this Court take judicial notice of the existence of and records in
24   the California Superior Court case, People of the State of California v. Aaron Russell,
25   San Diego Superior Court CD286474. Specifically, Defendant County of San Diego
26   requests notice of the nature and date of the charges in that criminal action, and that the
27   criminal action is pending.
28   ///
     Case 3:20-cv-02069-H-BGS Document 6-2 Filed 11/17/20 PageID.46 Page 2 of 8



 1         Attached in support of this request are the following court records from California
 2   Superior Court case, People of the State of California v. Aaron Russell, San Diego
 3   Superior Court CD286474:
 4         Exhibit A: July 13, 2020, Felony Complaint; and
 5         Exhibit B:   July 24, 2020, Felony Pre-Disposition Minutes.
 6   DATED: November 17, 2020              THOMAS E. MONTGOMERY, County Counsel
 7                                         By: s/JENNIFER M. MARTIN, Deputy
 8                                         Attorneys for Defendant County of San Diego

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-                      NO. 20-CV-2069-H-BGS
Case 3:20-cv-02069-H-BGS Document 6-2 Filed 11/17/20 PageID.47 Page 3 of 8




                    Exhibit A
Case 3:20-cv-02069-H-BGS Document 6-2 Filed 11/17/20 PageID.48 Page 4 of 8




                              EXHIBIT A1
Case 3:20-cv-02069-H-BGS Document 6-2 Filed 11/17/20 PageID.49 Page 5 of 8




                              EXHIBIT A2
Case 3:20-cv-02069-H-BGS Document 6-2 Filed 11/17/20 PageID.50 Page 6 of 8




                              EXHIBIT A3
Case 3:20-cv-02069-H-BGS Document 6-2 Filed 11/17/20 PageID.51 Page 7 of 8




                          Exhibit B
Case 3:20-cv-02069-H-BGS Document 6-2 Filed 11/17/20 PageID.52 Page 8 of 8




                              EXHIBIT B1
